department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aus uniform issue list - tll vat b kk attn legend taxpayer a taxpayer b taxpayers company q company r firm tax professional date dear applicant anne ee ae this is in response to a ruling_request dated date as supplemented by correspondence dated date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations support your ruling_request taxpayer a maintained two individual_retirement_accounts ‘ira as described in sec_408 of the internal_revenue_code code with separate custodians company q and company r taxpayer b also maintained one ira as described in sec_408 of the code with company q during calendar_year taxpayer a transferred and converted his two traditional iras totaling dollar_figure into one roth_ira account additionally taxpayer b transferred her traditional_ira totaling dollar_figure into a roth_ira account both taxpayer a and taxpayer b have made allowable regular contributions to their roth_ira accounts at various times taxpayers income in year consisted of wages interest dividends state tax refunds capital losses pension distributions proprietorship income and income from a partnership the taxpayers were not aware that the effect of combining all of their income sources would make them ineligible to make the traditional_ira to roth_ira transfers they had made earlier in the year i in date taxpayer a and b engaged the firm to provide them with tax services in order to assist the firm taxpayers provided documentation to the firm estimating the various amounts of income they would have for the year including a reference to the amount they had transferred to their roth iras along with various summaries of the capital_gains_and_losses and other income in date while their federal tax_return form_1040 was under extension taxpayers a and b provided additional information to the firm outlining all of their income for the year the information included specific references to the amounts transferred from their traditional iras to the roth iras on or about date the firm completed taxpayers’ joint federal return and sent the return to the taxpayers for filing the return omitted the income from the traditional_ira to roth_ira conversions as the filing deadline was upon them taxpayers signed and mailed the return to the internal_revenue_service the return was timely filed the firm did not raise the issue of the propriety of the traditional_ira to roth_ira conversions or the need to recharacterize the roth_ira balances back into traditional iras the joint federal return submitted as part of this ruling_request indicates that taxpayers a and b's adjusted_gross_income for that year exceeded dollar_figure furthermore the return is dated date after completion of the federal return tax professional left the employ of the firm but continued to provide income_tax preparation and consulting services to the taxpayers in date tax professional attempted to amend the taxpayers’ federal tax_return which was later selected for audit in date the service auditor proposed a denial of the amended_return in date tax professional attempted again to amend the taxpayers’ federal return the service disallowed the request and in the process became aware of the traditional_ira to roth_ira_conversion income that had been omitted from the original return the service then proposed to assess tax on the income from the conversion and also to assess penalties for excess_contributions and early distributions tax professional did not inform the taxpayers of the possibility of a recharacterization until date this letter_ruling request was filed with the service shortly after the taxpayers became aware of the necessity to obtain approval through the letter_ruling process of a late request to recharacterize their roth iras as traditional iras based on the above you request the following letter_ruling that taxpayer a and b are granted a period not to exceed sixty days from the date of this ruling to recharacterize their roth iras to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this _ recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 question and answer-6 of the income_tax regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_1_408a-4 q a-2 of the income_tax regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a- further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure big_number limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayers control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations requires that the taxpayer must submit a detailed affidavit describing the events that led to the failure to make a valid regulatory election vee and to the discovery of the failure when the taxpayer relied on a qualified_tax professional for advice the taxpayer's affidavit must describe the engagement and responsibilities of the professional as well as the extent to which the taxpayer relied on the professional sec_301_9100-3 of the regulations requires that t he taxpayer must submit detailed affidavits from the individuals having knowledge or information about the events that led to the failure to make a valid regulatory election and to the discovery of the failure these individuals must include the taxpayer’s return preparer any individual including an employee of the taxpayer who made a substantial contribution to the preparation of the return and any accountant or attorney knowledgeable in tax matters who advised the taxpayer with regard to the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a letter_ruling granting relief under this section in this case taxpayers a and b were ineligible for tax_year to convert their traditional iras to roth iras since they were subject_to and exceeded the dollar_figure agi limit also taxpayer a and b reasonably relied on a qualified_tax professional and the tax professional failed to advise the taxpayers that they had to recharacterize their conversion s prior to the deadline furthermore with respect to taxpayers a and b is not a closed tax_year therefore it is necessary to determine whether under this set of facts taxpayers a and b are eligible for relief under the provisions of sec_301 -9100-3 of the regulations with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirement of clauses iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of sixty days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto as finally this letter_ruling only applies to the traditional_ira amounts converted to roth iras during calendar_year this letter_ruling does not authorize the conversion by transfer or otherwise of allowable contributions or earnings thereon either taxpayer a or taxpayer b or both taxpayers has made to his or her roth iras sincerely brn v fb ffances v sloan manag employee_plans technical group a to treme ry renee eee te
